     Case 6:21-cv-01019-WWB-LRH Document 1-1 Filed 06/14/21 Page 1 of 4 PageID 8

Filing # 126229371 E-Filed 05/05/2021 02:45:05 PM


                                     IN THE CIRCUIT COURT OF THE
                                  NINTH JUDICIAL CIRCUIT IN AND FOR
                                       ORANGE COUNTY,FLORIDA

                                                  CASE NO.:     goal-CA- 14-71,40
        JUDY KING

               Plaintiff,

        VS.

        WAL-MART STORES EAST,LP,
        a foreign corporation,

                Defendant.


                                                COMPLAINT

               COME NOW,the Plaintiff, JUDY KING, by and through her undersigned attorney, and

        sues the Defendant, WAL-MART STORES EAST, LP,a foreign corporation, and alleges:


                I.     This is an action for damages in excess of Thirty Thousand Dollars ($30,000.00).

               2.      The Defendant, WAL-MART STORES EAST, LP, (hereinafter referred to as

        "Wal-Mart") is a foreign corporation authorized to conduct and transact business in the State of

        Florida, with its registered agent being: CT Corporation System, 1200 South Pine Island Road,

        Plantation, Florida 33324.

               3.      At all times material, Defendant, WAL-MART, owned, operated, maintained,

        controlled, and/or conducted business as Wal-Mart Store #3782 located at 5991 S. Goldenrod

        Rd., Orlando, Orange County, FL 32822 (hereinafter referred to as "premises," "property,"

        and/or "store").

               4.      On or about July 3, 2019, the Plaintiff, JUDY KING, was a business invitee and

        patron at Wal-Mart Store #3782, around 5:30 P.M. when she went to drop off a disposal camera
Case 6:21-cv-01019-WWB-LRH Document 1-1 Filed 06/14/21 Page 2 of 4 PageID 9




  film to be developed at the photo coun er. In order to place the film in the drop off slot, Plaintiff,

  JUDY KING, reached and leaned on the counter. Once the film was placed in the slot, Plaintiff,

  JUDY KING, stepped back from the ounter and as she was stepping back the entire counter

  became displaced, fell apart, struck her and knocked her to the floor.

          5.      As a result of the above-mentioned, Plaintiff, JUDY KING,suffered injuries.

                                    COUNT I — PREMISES LIABILITY


          Plaintiff, JUDY KING, reiter ites, realleges and adopts the foregoing paragraphs 1

  through 5,and further alleges:


          6.      The improperly maint1ined counter created an unreasonably dangerous and

  hazardous condition, of which the D fendant, WAL-MART, had actual and/or constructive

  knowledge ofsaid condition.

          7.      Defendant, WAL-MAR ', its agents, servants and/or employees were careless and

  negligent in the maintenance, operatio 1, control and supervision of the premises. Defendant is

   vicariously liable for the negligent acts )f their agents, servants and/or employees.

          8.      Defendant, WAL-MAR , had a non-delegable duty to maintain its premises in a

  reasonably safe condition, they had a n n-delegable duty to warn of the unreasonably dangerous

  condition, and/or they had a non-deleg ble duty to correct the unreasonably dangerous condition

  about which they knew or should ha/e known through the exercise of ordinary care and to

   maintain and carry out a reasonably saf, method of operation.

          9.      Plaintiff's fall occurred n an area where Defendant, WAL-MART, should have

  expected invitees, including Plaintiff to be, and the character, location, and surrounding

  conditions and circumstances of the dangerous and hazardous counter were not readily apparent

                                          J
  to the Plaintiff and were such that she ould not have appreciated them.
Case 6:21-cv-01019-WWB-LRH Document 1-1 Filed 06/14/21 Page 3 of 4 PageID 10




          10.     Defendant, WAL-MART, negligently maintained the premises for one or more of

   the following acts or omissions:

                         a) Failing to re sonably inspect the premises;

                         b) Failing to m intain the premises in a reasonably safe condition;

                         c) Failing to correct a dangerous condition about which Defendant knew

                             or should ha1e known;

                         d) Failing to any out a reasonably safe method of operation through

                             safety protocols and/or training, cleaning and/or inspection tasks,

                             and/or routine safety and/or cleaning sweeps;

                         e) Failing to in 'tall, maintain, or announce warnings and/or safety signs

                             necessary foi the prevention ofthe injuries;

                         f Failing to comply with the applicable laws, building codes, rules,
                         )

                             regulations a d practices pertaining to safety and injury prevention;

                         g) Failing to pr vent foreseeable zones of risk of harm; and

                         h) Other reason; to be determined through discovery.

          1 1.    As a direct and proxir ate result of the negligence of the Defendant, WAL-

   MART,the Plaintiff, JUDY KING, ha suffered permanent bodily injury and resulting pain and

   suffering, disability, disfigurement, me tal anguish, embarrassment, scarring, loss of capacity for

   the enjoyment of life, expense of hospi lization, medical and nursing care, loss of earnings, loss

   of the ability to earn money in the futu e,and the aggravation of a previously existing condition.

   These losses are either permanent       r continuing within a reasonably degree of medical

   probability, and Plaintiff, JUDY KING will continue to suffer these losses in the future.
Case 6:21-cv-01019-WWB-LRH Document 1-1 Filed 06/14/21 Page 4 of 4 PageID 11




         WHEREFORE, the Plaintiff, JUDY KING, demands judgment against the Defendant,

   WAL-MART STORE EAST, LP,for samages and demands a trial by jury.


         DATED this 5th day of May,2121.


                                  Wi0OTEN,K1MBROUGH,DAMASO & DENNIS, P.A.
                                  P 0. Box 568188
                                  Orlando, Florida 32856-8188
                                  Pip: (407)843-7060
                                  FAx:(407)843-5836
                                  Attorney for Plaintiff
                                    :/s/ Samuel S. Reda
                                         Samuel S. Reda
                                         Florida Bar No.: 0121650
                                         sreda@whkpa.com
                                         rpayne@whkpa.com
                                         Thomas L. Dennis
                                         FBN 55706
                                         tdennisawhkpa.com
